 Case 1:20-cv-01262-JTN-RSK ECF No. 5, PageID.70 Filed 01/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


WILLIAM J. WISE,

       Plaintiff,
v.                                                                 Hon. Janet T. Neff

EAST GRAND RAPIDS DEPARTMENT OF                                    Case No. 1:20-cv-01262
PUBLIC SAFETY, et al.,

       Defendants.


                                            ORDER

       I recuse myself under 28 U.S.C. § 455(a) and (b)(1) from further participation in this case

due to my prior knowledge of the facts in this matter. The Clerk of Court shall reassign this case

to another magistrate judge in accordance with the approved procedure.

       IT IS SO ORDERED.

Dated: January 6, 2021                                       /s/ Sally J. Berens
                                                            SALLY J. BERENS
                                                            U.S. Magistrate Judge
